Citation Nr: 1026613	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to November 
1950.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran was scheduled to appear for a videoconference hearing 
in July 2007.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA nurse practitioner stated in a November 2006 letter that the 
Veteran service-connected left hand disability "limits him the 
ability to get employment."  It is unclear whether the nurse 
practitioner believes that the Veteran is completely unemployable 
due to his service-connected disabilities.  As an examination 
with such an opinion is not of record, one should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy 
of this Remand should be provided to the 
examiner.  The examiner is to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's service-connected 
disabilities alone, without consideration 
of his non-service-connected disabilities 
and age, render him unable to secure or 
follow a substantially gainful occupation.  

2.  Then, readjudicate the Veteran's claim 
for entitlement to a TDIU rating.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

